United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1508
                                   ___________

Charles E. Goods,                    *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Crown Center Complex; Boulevard      * Western District of Missouri.
Blues Clothing Store; Nova           *
Partnership, doing business as       * [UNPUBLISHED]
American Heartland Theater;          *
Hallmark Global Services, Inc.;      *
Kessinger/Hunter Management          *
Company, Inc.,                       *
                                     *
             Appellees.              *
                                ___________

                             Submitted: April 7, 2006
                                Filed: April 13, 2006
                                 ___________

Before BYE, MAGILL, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       Charles Goods appeals the district court’s1 adverse grant of summary judgment
in his Title VII employment-discrimination suit. After de novo review, we agree with


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
the district court that the non-employer defendants were not liable, and that Goods
failed to create trialworthy issues on whether he was terminated because of his race
or suffered retaliation because of engaging in protected activity. See Reeves v.
Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000) (burden-shifting analysis);
Knieriem v. Group Health Plan, Inc., 434 F.3d 1058, 1060 (8th Cir. 2006) (de novo
review of Fed. R. Civ. P. 12(b)(6) dismissal); Johnson v. AT&T Corp., 422 F.3d 756,
760 (8th Cir. 2005) (de novo review of grant of summary judgment). Further, we find
that the district court did not abuse its discretion in denying appointment of counsel,
see Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006) (standard of
review and relevant factors); or in refusing to compel production of a purported court
order to monitor Goods, see Sallis v. Univ. of Minn., 408 F.3d 470, 477 (8th Cir.
2005) (review of discovery rulings is narrow and deferential).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Goods’s pending
motions.
                    ______________________________




                                         -2-